DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nunziata et al (US5572686) herein after Nunziata.

As to claim 1, Nunziata discloses  a serial communications bus system comprising a plurality of end users arranged to transmit data on a common data bus, (Fig.1 with plurality of bus masters such as 1 using common system bus) each end user provided with a bus arbiter (Fig.1, and unit 20), physically separate from the respective end user, configured to define, for that end user, a cycle of transmission enable intervals whereby the end user may transmit data on the data bus and transmission disable intervals whereby the end user may not transmit data on the data bus (Fig. 1 where arbitration logic is controlled by counters such as 26, and 28 to enable each master with priority to access the common bus during grated time only, COL. 5, lines 10-20). 

As claim 13, Nunziata discloses  a method of serial data communication for time multiplexed transmission of data from a plurality of end users (Fig.1 with a plurality of bus masters) , whereby, for each end user, a respective associated arbiter determines a cycle of transmission enable intervals whereby the end user may transmit data on the data bus and transmission disable intervals whereby the end user may not transmit data on the data bus (Fig. 1 where arbitration logic is controlled by counters such as 26, and 28 to enable each master with priority to access the common bus during grated time only, COL. 5, lines 10-20)..  

 As to claim 2, Nunziata discloses the system whereby the cycle is controlled by one or more timers in the arbiter (Fig.1, and counters 26, and 28, COL.5, lines 20-30).  

As to claim 3, Nunziata discloses the system, wherein the cycle is controlled by a first timer to time the disable interval and a second timer to time the activation interval (COL. 5, and table B illustrates said).  

As to claim 4, Nunziata discloses the system, whereby the arbiter can be enabled and/or reset by the end user (COL. 7, lines 10-20).  

As to claim 5, Nunziata discloses the system, whereby the arbiter communicates with the end user by sending a signal indicating whether the bus arbiter enables or disables transmission from the end user (COL.7, lines 30-35).  

As to claims 6, and 14, Nunziata discloses the system, whereby the arbiter is configured to monitor data being transmitted on the data bus and to reset the cycle intervals in response to detection of a predetermined identifier in the data being transmitted (COL. 7, lines 5-10).  

As to claim 7, Nunziata discloses the system, wherein the arbiter is configured to respond to a plurality of different predetermined identifiers in the data being transmitted (A round-robin scheme would provide said, COL.7, lines 20-30).  

As to claim 8, Nunziata discloses the system, wherein the end users include passive and/or active end users (COL.7, lines 1-5).  

As to claim 9, Nunziata discloses the system, wherein for an active end user, an identification signal is generated by the end user and for a passive end user, an identification signal is generated by the bus arbiter (COL.3, lines 35-60 with the plurality of masters as unique designed functions). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nunziata as applied to claim1 above, and further in view of Kondo et al (US6665807) hereinafter Kondo.
 
As to claims 10, and 15, Nunziata does not explicitly discloses the system, whereby the arbiter is configured to store data to be transmitted, in a buffer until a transmission enable interval for the associated end user. 
Kondo teaches in Fig. 1 of a bus interface unit comprising a transmission and reception buffer (COL. 5, lines 35 – 45) and the clocking system to enable transaction movement.
One of ordinary skill in the art before the effective date of the claimed invention would have been motivated to us the bus interface of Kondo in the arbiter of Nunziata to synchronize the movement of data on the shared bus (COL.2, lines 40-50).

Claims 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nunziata as applied to claim1 above, and further in view of Nguyen et al (US20170054752) hereinafter Nguyen

As to claim 11, Nunziata does not disclose the system, wherein the end users include one or more smart sensors.  
Nguyen teaches in Fig.1, wherein the end users include one or more smart sensors (para. 0022).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to protective means intelligence gathering, (para. 0003).

As to claim 12, Nguyen discloses the system wherein the system includes an avionics system.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to protective means intelligence gathering, (para. 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US8660131, US7787488, USUS20070101206 among other teach the principle of unique access to a shared bus for a specific time interval managed by an arbiter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184